Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed 3/29/2021.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 9, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the feature “determining whether a data volume of the searched data is higher or lower than a predetermined range” with the combination of following limitations:
integrating a plurality of queries for an event stored in a database to obtain a plurality of integrated searching features each of which having an integrated searching condition, wherein each of the queries is inputted by a separate user, one of the integrated searching features is a union or an intersection of a plurality of original searching features of the queries, one of the integrated searching condition is a union or an intersection of two original searching conditions corresponding to one of the original searching features, a plurality of items of searched data are obtained from the database according to the integrated searching conditions of the integrated searching features, the step of integrating including: (1) forming a union or an intersection of different original searching features, and (2) forming a union or an intersection of different original searching conditions corresponding to an identical original searching feature; 
adjusting the integrated searching condition of each of the integrated searching features to reduce the data volume of the searched data if the data volume is higher than the predetermined 
adjusting the integrated searching condition of each of the integrated searching features to increase the data volume of the searched data if the data volume is lower than the predetermined range; and analyzing, by an analysis unit, a correlation between the integrated searching features and the event.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sull et al. US Pub. 2002/0069218.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154